DETAILED ACTION
	This Office action is in response to the application filed October 22, 2019 and the election filed February 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of species (a), i.e., Figures 1-5, with an indication that claims 1-15 are readable thereon, in the reply filed on February 8, 2021 is acknowledged.  
The traversal is on the grounds that “Species A and Species B both relate to cookware racks… a search for the cookware rack of Species A will require consideration of similar or identical prior art as a search for the cookware rack of Species B… there would be no or minimal additional search and examination burden to consider the claims of Species B along with the elected claims of Species A.”  
This is not found persuasive because the Examiner respectfully disagrees that the search would not be a burden. The fact that both species are directed to “Cookware Racks”, is actually a minimal part of the search for species (a) and species (b), since the structure of each species is different and the rack being for cookware is intended use. In particular, the collapsible structure found in species (b) would require a different search, and the shape of the structure of species (a), i.e., as seen in Figure 3, would require a different search. Thus, these two examples are considered 
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Thus, claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spacer being “adjustable”, as in claim 4,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the cookware rack section” in line 2 of claim 3 lacks proper antecedent basis in the claim.
The language of claim 6 renders the claim indefinite thereby blurring the metes and bounds of the claim. In particular, it is unclear whether the limitation “a surface area” in line 2 is referring to the intermediate or upper section or whether it is referring to each of the sections, i.e., “a” surface area is singular and “and” (in line 2) is plural.
Claims 7 and 9-11 are rendered indefinite since the limitation “the longitudinal sides” of the lower support section, lacks proper antecedent basis, i.e., claim 1 fails to set forth that the lower support section has longitudinal sides (see claim 1, line 5). This rejection is also applicable to “the lateral sides” of the lower support section in claims 8 and 9. It is noted that claim 2 sets forth this structure, not claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Design Patent No. D737,105 (Tsai ‘105).
With respect to claim 1, Tsai ‘105 shows a rack comprising a lower support section (numbered - see lowest horizontal section in Figure 2), at least one intermediate support section (unnumbered - see middle horizontal section in Figure 2), and an upper support section (unnumbered - see highest horizontal section in Figure 2) spaced apart from each other (see Figure 2) by a plurality of posts (unnumbered - shown as each corner of Figure 1), each of the at least one intermediate support section and the upper support section having a pair of longitudinal sides (unnumbered - see Figure 3, at the third and first element, respectively from the top) connected to a pair of lateral sides (unnumbered - see Figure 2), wherein each longitudinal side (Figure 3) of the at least one intermediate support section and the upper support section has a recessed portion (unnumbered - see Figure 1, at the generally U-shaped part of each longitudinal side of each portion) that is offset from end portions (unnumbered - see the straight parts of the longitudinal sides, in Figure 1, that are attached to the posts at the corners) connected to opposing with respect to claim 1, wherein the lower support section (the lowest section in Figure 2) has a pair of longitudinal sides (see Figure 3, at the lowest straight section) connected to a pair of lateral sides (see Figure 2); with respect to claim 3, wherein the lower support section has a spacer (unnumbered - see the far left lower and far right lower ends in Figure 3) for spacing the rack from a support surface; with respect to claim 7, the longitudinal sides of each of the lower support section, the at least one intermediate support section, and the upper support section are parallel to each other (see Figure 3); with respect to claim 8, wherein the lateral sides (Figure 3) of each of the lower support section, the at least one intermediate support section, and the upper support section are parallel to each other; and with respect to claim 9, wherein the longitudinal sides (Figure 3) of each of the lower support section, the at least one intermediate support section, and the upper support section are perpendicular (see Figure 1) to the lateral sides (Figure 3) of each of the lower support section, the at least one intermediate support section, and the upper support section.
With respect to the preamble “cookware rack configured for supporting a cookware set”, it is noted that a “cookware set” is not being positively claimed, and thus a reference need not explicitly show use with a “cookware set” in order to meet the claim language. Rather, a reference need only be capable of being used with a “cookware set”. Thus, although Tsai ‘105 does not show or disclose (such as in the title) that the rack is for a “cookware set”, it is noted that since the device has been shown as being used in a kitchen (see title), the rack is considered to be capable of holding a “cookware set”, in the different levels, in a similar manner as disclosed in the instant invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai ‘105, alone.
Tsai ‘105 shows the rack as advanced above.
The claims differ from Tsai ‘105 in requiring: (a) a height of the spacer to be adjustable (claim 4); and (b) the rack to be made from a metal wire rod (claim 14) defining stainless steel (claim 15).
With respect to (a), although the spacers of Tsai ‘105 are not shown as being adjustable, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the spacers could be adjustable, such as having a height extendable foot, thereby increasing ease in use capabilities.
With respect to (b), although Tsai ‘105 does not explicitly state that the material from which the rack is made, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention that the material could be stainless steel, thereby increasing ease in protection against damage while allowing ease in cleaning.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai ‘105 as applied to claims 1-4, 7-9, 14, and 15 above, and further in view of U.S. Design Patent No. D326,946 (Szuster ‘946).
Tsai ‘105 shows the rack as advanced above.
The claim differs from Tsai ‘105 in requiring a spacing between the lower support section and the at least one intermediate support section to be larger than a spacing between the at least one intermediate support section and the upper support section.
Szuster ‘946 teaches a rack whereby the spacing between a lower (bottom of Figure 1) and intermediate portion (middle horizontal level in Figure 1) is larger than the spacing between the intermediate portion and an upper section (at the level of the top in Figure 1, such as at the handles). 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the rack of Tsai ‘105 with different spacing between the portion, thereby increasing use capabilities, since different sized objects could be held therein.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai ‘105 as applied to claims 1-4, 7-9, 14, and 15 above, and further in view of U.S. Design Patent No. 323,255 (Titus ‘255).
Tsai ‘105 shows the rack as advanced above.
The claim differs from Tsai ‘105 in requiring a surface area of the lower support section to be larger than a surface area of the at least one intermediate support section and the upper support section.
Titus ‘255 teaches a rack having a lower section (at the bottom of Figure 4) having a surface area larger than a surface area of an intermediate section (unnumbered - at the level of the second horizontal element from the bottom of Figure 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the rack of Tsai ‘105 with the different size portions, for increased aesthetic appeal.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai ‘105 as applied to claims 1-4, 7-9, 14, and 15 above, and further in view of U.S. Patent No. 3,524,565 (Wilson ‘565).
Tsai ‘105 shows the rack as advanced above.
The claims differ from Tsai ‘105 in requiring at least one of the lower support section, the at least one intermediate support section, and the upper support section to have at least one intermediate side connected to the pair of longitudinal sides of at least one of the lower support section, the at least one intermediate support section, and the upper support section (claim 10), whereby the at least one intermediate side is perpendicular to the longitudinal sides of each of the lower support section, the at least one intermediate support section, and the upper support section (claim 11).
Wilson ‘565 teaches a rack having at least one support section having at least one intermediate side (60 - see Figure 5) connected to a pair of longitudinal sides (56, 56) of the support section, whereby the at least one intermediate side (60) is perpendicular to the longitudinal sides (56, 56) of the support section.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the rack of Tsai ‘105 with the intermediate side, as taught by Wilson ‘565, for increased support and stability of the rack.

s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai ‘105 as applied to claims 1-4, 7-9, 14, and 15 above, and further in view of U.S. Design Patent No. 159,217 (Lydick ‘217).
Tsai ‘105 shows the rack as advanced above.
The claims differ from Tsai ‘105 in requiring each of the lateral sides of the at least one intermediate support section has a handle loop that is spaced apart from the posts by a clearance space (claim 12), wherein the handle has a U-shape (claim 13).
Lydick ‘217 teaches a rack comprising lateral sides (left and right ends of the figure) of an intermediate support section having a handle loop that is spaced apart from the posts (unnumbered - vertical elements in the figure) by a clearance space, wherein the handle has a U-shape.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the rack of Tsai ‘105 with the handle loops, as taught by Lydick ‘217 for ease in carrying the rack.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 1, 2021